Exhibit 10.4

 

MORTGAGE

 

This Mortgage is made as of this 13th day of August, 2003, by and between Beyond
the Wall, Inc., a Delaware corporation, as the “Mortgagor”, and Jonathan V.
Diamond, an adult individual, whose address is 374 West 11th Street #7, New
York, NY 10014, as the “Mortgagee”.

 

The Mortgagor, pursuant to a Promissory Note dated of even date herewith, duly
executed, stands bound unto the said Mortgagee, his heirs or assigns in the sum
of One Hundred Thousand ($100,000.00) Dollars, lawful money of the United States
of America (the “Obligation”).

 

Transfer of title to the premises hereby mortgaged shall make all sums due
hereon, including principal and interest and all amounts agreed to be treated as
such, payable on demand, irrespective of anything herein contained to the
contrary.

 

And also, at all times, pay all taxes and keep the buildings erected upon the
land herein described, insured for the benefit of the Mortgagee, his heirs,
personal representatives and assigns, to the amount of at least the appraised
value of the buildings erected thereon, naming the Mortgagee as the mortgagee
and additional insured.

 

And the further condition of the said Obligation is such, that if at any time
default shall be made in the payment of the principal and /or interest for a
period in excess of twenty (20) days after notice from the Mortgagee, or if a
breach of any other of the foregoing conditions be made by the said Mortgagor,
its successors or assigns, for a period in excess of thirty (30) days after
notice from the Mortgagee, the said principal sum shall, at the option of the
said Mortgagee, his heirs, personal representatives or assigns, become due; and
payment of the same, with the interest, taxes and cost of insurance due thereon,
as aforesaid, together with an attorney’s commission of five (5%) per cent, on
the said principal sum, besides costs of suit, may be enforced and recovered at
once.

 

The said Mortgagor, as well for and in consideration of the said debt or sum of
One Hundred Thousand ($100,000.00) Dollars, and for the better securing the
payment of the same, with interest as aforesaid, unto the said Mortgagee;  his
heirs personal representatives or assigns, in the discharge of the said recited
obligation, as for and in consideration of the further sum of one dollar, lawful
money aforesaid, unto the said Mortgagor in hand paid by the Mortgagee, the

 

1

--------------------------------------------------------------------------------


 

receipt whereof is hereby acknowledged, does hereby grant, bargain, sell,
release and confirm unto the said Mortgagee, his heirs, personal representatives
or assigns, all those certain pieces or parcels of land more particularly
described in Exhibit “A” which is attached hereto and incorporated herein by
reference (the “Mortgaged Property”).

 

Together with all and singular the hereditaments and appurtenances whatsoever
unto the hereby granted premises belonging or in any wise appertaining, and the
reversions and remainders, rents, issues and profits thereof.

 

To Have and to Hold the said Mortgagee the hereditaments and premises granted,
or mentioned and intended so to be, with the appurtenances unto the said
Mortgagee, his heirs, personal representatives and assigns, to and for the only
proper use and behoof of the said Mortgagee, his heirs, personal representatives
and assigns, forever.

 

And the said Mortgagor, for itself and its successors and assigns, does hereby
covenant, promise and agree to and with the said Mortgagee, its successors and
assigns, that if the said Mortgagor, its successors or assigns, shall neglect or
refuse to keep up the aforesaid insurance, or pay all taxes, it shall be lawful
for the said Mortgagee, his heirs, personal representatives or assigns, to
insure the said buildings in the sum aforesaid and pay said taxes and shall
recover the costs and expenses of such insurance or taxes in a suit upon this
Mortgage.

 

Provided always, nevertheless, that if the said Mortgagor, it successors or
assigns do and shall pay or cause to be paid, unto the said Mortgagee, its
successors or assigns the said principal sum of One Hundred Thousand
($100,000.00) Dollars, lawful money, aforesaid, on the day and time hereinbefore
mentioned and appointed for payment of the same, together with interest, taxes,
cost and charges of insurance, as aforesaid, and without any deduction,
defalcation or abatement to be made of anything for or in respect of any taxes,
charges or assessments whatsoever, then and from thenceforth, as well this
present Mortgage and the estate hereby granted as the said Obligation, shall
cease, determine and become void.

 

And Provided also, that it shall and may be lawful for the said Mortgagee, his
heirs, personal representatives or assigns, when and as soon as the said
principal sum shall, in any event, become due and payable as aforesaid, to sue
out forthwith a writ or writs of scire facias upon this Mortgage; and proceed
thereon to judgment and execution for the recovery of said principal sum and all
interest due thereon, and the costs and expenses of insurance, and taxes as
aforesaid, together with an attorney’s commission of five (5%) per cent. on said
principal sum, besides costs of suit, without stay of exemption from execution
or other process with a full release of errors.

 

2

--------------------------------------------------------------------------------


 

And the said Mortgagor does hereby constitute and appoint Mortgagee to be its
attorney, for it and in its name, and as and for its corporate act and deed to
acknowledge this Mortgage before any person having authority by the laws of the
Commonwealth of Pennsylvania to take such acknowledgment, to the intent that the
same may be duly recorded.

 

In Testimony Whereof, the said Mortgagor has caused this Mortgage to be signed
by its authorized officer, the day and year first above written.

 

Attest:

Beyond the Wall, Inc.

 

 

/s/ Robert N. Weingarten

 

By:

/s/ Robert N. Weingarten

Robert N. Weingarten, Secretary

 

Robert N. Weingarten, President

 

State of California

)

 

 

)

ss.

County of Los Angeles

)

 

 

On the 29th day of August, in the year 2003, before me, the undersigned, a
Notary Public in and for said State, personally appeared ROBERT N. WEINGARTEN,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name(s) is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity(ies) on behalf of
Beyond the Wall, Inc., and that by his signature on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/s/ Ronald J. Grant

 

Notary Public

 

3

--------------------------------------------------------------------------------


 

Commonwealth of Pennsylvania

:

 

 

:

ss.

County of

:

 

 

Recorded in the Office for Recording of Deeds, Mortgages, etc., in and for the
County of

In Mortgage Book                 Volume           Page

Witness my hand and seal of Office, this        day of                      ,
2003

 

 

 

 

 

 

Recorder

 

4

--------------------------------------------------------------------------------